Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: 
In [0042] and [0057], these should recite “a sphericity of about 0.6 of less” (as in [0009]; correcting the typo because sphericity has a maximum of 1). 
In [0053], “about 2.4 to about 97” should recite “about 2.4 to about 97.6” (as in the parent Application [0013]; matching the “2.4” embodiment, especially because 2.4+97.6 = 100).  Alternatively, this may recite “about [[2.4]] 3 to about 97” (as in parent Application [0013] and current Specification [0013]).  However, the Office observes that the 3:97 embodiment does not correspond to the disclosed Examples, which instead correspond to the 2.4:97.6 embodiment.
Appropriate correction is required.
	
Allowable Subject Matter
Claims 6-8 and 11-13 are allowed.
Claims 14, 19, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action (and to correct any typographical errors as in Claim Objections below).
Claims 9, 10, and 15-18 are objected to as including typographical errors as in Claim Objections below, but would be allowable if rewritten to correct these errors.

Claim Objections
Claims 3, 9, 10, and 14-20 are objected to because of the following informalities:  
In claim 3, “a sphericity of about 6 or less” should recite “a sphericity of about 0.6 or less” (correcting the typo; as in [0009]). 
In claim 9, “the biopolymer gum” should just recite “the biopolymer [[gum]]” (correcting the typo; because independent claim 6 recites just “a biopolymer”).  
In claim 10, “the biopolymer gum” should just recite “the biopolymer [[gum]]” (correcting the typo; because independent claim 6 recites just “a biopolymer”).  
In independent claim 14, the range of “about 2.4 to about 97” does not total to 100.  This limitation should either recite “about 2.4 to about 97.6” or “about [[2.4]] 3 to about 97” (as in current Specification [0013]).  Claims 15-20 are objected to by dependency.  Applicant is reminded of the obviousness rejections over the range of 2:98 to 3:97 made in the Office Action mailed 16 April 2021 in parent Application 16/620,420 at p.11-12.  Accordingly, the Office recommends Amending this to recite “about 2.4 to about 97.6” in line with the Allowable claims.
In claim 15, “other volcanic glasses” should just recite “ volcanic glasses” (for clarity).  
Claim 15 should also end with a period.
In claim 18, “a sphericity of about 6 or less” should recite “a sphericity of about 0.6 or less” (correcting the typo; as in [0009]).  
Claim 18 should also end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 14, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3, 5, 14, 19, and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “a solid scouring material […] wherein the solid scouring material comprises crystalline silica in an amount of about 5 wt. % or less.”  Independent claim 14 similarly recites “a solid scouring material.”
The Office recognizes that, in the Specification, Applicant states “Embodiments of the spacer fluids may include spacer additive that includes a solid scouring material, for example, to scrub and facilitate removal of solid filter cake on wellbore surfaces” ([0009]).  However, Applicant only discloses “Examples of suitable solid scouring materials may include, but are not limited to, pumice, perlite, other volcanic glasses, fumed silica, and fly ash, among others” ([0011]), as examples of solid scouring materials.  
First, while there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. An original claim may lack Written Description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, a broad Genus claim is presented (encompassing all “solid scouring materials” with “about 5 wt% or less of crystalline silica”) but the disclosure only describe a narrower Species (specifically, “solid scouring materials” such as “pumice, perlite, other volcanic glasses, fumed silica, and fly ash”) with no evidence that the Genus is contemplated.  For example, the term “solid scouring materials” (that “scrub and facilitate removal of solid filter cake on wellbore surfaces”) is potentially so broad as to encompass materials as diverse as barite weighting agent, superabsorbent gel particles, diamond drill bit particles, etc., but there is no evidence that this full Genus was actually contemplated or intended by Applicant, rather than just the Species such as pumice, perlite, etc.  
Accordingly, this limitation lacks an adequate Written Description.  Claims 2, 3, 5, 19, and 20 are rejected by dependency, also failing to limit the term to the disclosed Species.  In contrast, claims 4 and 15-18 (as well as claims 6-13) include the disclosed Species.
Second, because Applicant has only disclosed “pumice, perlite, other volcanic glasses, fumed silica, and fly ash,” it is unclear if “solid scouring materials” does or does not encompass materials as diverse as barite weighting agent, superabsorbent gel particles, diamond drill bit particles, etc.  Accordingly, this limitation also renders the claim scope Indefinite.
For examination purposes, claims will be read as though independent claims 1 and 14 include the listed solid scouring materials from claim 15, e.g.:
“1. (Currently Amended) A spacer fluid for use in displacing wellbore fluids, comprising: 
water; and 
a spacer additive comprising a solid scouring material and a biopolymer gum, wherein the solid scouring material comprises at least one material selected from the group consisting of pumice, perlite, volcanic glasses, fumed silica, fly ash, and combinations thereof, wherein the solid scouring material comprises crystalline silica in an amount of about 2.5 wt. % or less, 
wherein the spacer fluid is essentially free of clay.” 

“14. (Currently Amended) A fluid comprising: 
a biopolymer comprising diutan gum; 
a scouring material, wherein the solid scouring material comprises at least one material selected from the group consisting of pumice, perlite, volcanic glasses, fumed silica, fly ash, and combinations thereof; and 
water, 
wherein the spacer fluid has a diutan gum to scouring material weight ratio of about 2.4 to about 97.6.”
Accordingly, claim 15 should be canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Leotaud (2018/0265763) (cited by Applicant).
Regarding independent claim 1, Leotaud discloses A spacer fluid for use in displacing wellbore fluids (abstract “spacer fluids and methods of use in subterranean formations”), comprising: 
water ([0022] “The base fluid may be an […] aqueous-base fluid.  Examples of aqueous-base fluids may comprise fresh water, salt water (e.g., water containing one or more dissolved salts), brine, seawater, or any combination thereof”); and 
a spacer additive ([0025] “all the solid additives for the spacer fluid are included in the dry blend”) comprising a solid scouring material ([0024] “the spacer fluid may include a solid particulate additive”) and a biopolymer gum ([0026] “A wide variety of additional additives may be included in the spacer fluids as deemed appropriate by one skilled in the art, with the benefit of this disclosure.  Examples of such additives include […] viscosifying agents (e.g., […] hydroxyl ethyl cellulose)” = biopolymer gum), wherein the solid scouring material comprises at least one material selected from the group consisting of pumice, perlite, volcanic glasses, fumed silica, fly ash, and combinations thereof ([0024] “Suitable solid particulate additives may include, without limitation, weighting agents, vitrified shale, cement kiln dust, silica flour, bentonite, pumice, fly ash, and combinations thereof”), wherein the solid scouring material comprises crystalline silica in an amount of about 2.5 wt. % or less (e.g., if using pumice, then it has 0% crystalline silica).
Regarding the clay, although Leotaud discloses optional clays ([0015], [0026]), these options are clearly not required by Leotaud (e.g., using [0015] starch and [0026] hydroxy ethyl cellulose).  Accordingly, Leotaud also discloses:
“wherein the spacer fluid is essentially free of clay.”
Regarding claim 2, Leotaud discloses using “pumice” ([0024]), which floats on water and has a specific gravity of less than 2.5, and does not require including crystalline silica.  Accordingly, Leotaud discloses wherein the solid scouring material has a specific gravity of less than 2.5, and wherein the spacer fluid is free of crystalline silica or comprises crystalline silica in an amount of about 1 wt. % or less, not including any components having a specific gravity greater than 2.5.
Regarding claim 5, Leotaud discloses wherein the spacer fluid further comprises a solid surfactant composite ([0008] “use of the solid surfactant composites in spacer fluids”), wherein the solid surfactant composite comprises a wetting surfactant on a solid carrier ([0009] “A solid surfactant composite may include a water-wetting surfactant and a solid carrier”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Leotaud as in claim 1, and further as evidenced by Reade NPL (“Mohs’ Hardness (Typical) of Abrasives”; https://www.reade.com/reade-resources/reference-educational/reade-reference-chart-particle-property-briefings/32-mohs-hardness-of-abrasives, accessed 12 April 2021) and Pisklak (2011/0118155) (also cited in parent Application).
Regarding claim 3, Leotaud discloses using “pumice” ([0024]).
As in Reade NPL, pumice has a Mohs hardness of 6.  Accordingly, Leotaud anticipates wherein the solid scouring material has a Mohs hardness of about 6 or greater, by using pumice.
Regarding the roundness of 0.6 or less and sphericity of 0.6 or less, Leotaud discloses “The solid particulate additive may be included in the spacer fluid as desired to perform a particular function.  By way of example, the solid particulate additive may be included in the spacer fluid to weight the fluid to a desired density, assist in well cleaning by abrasive action in the wellbore, and/or as a viscosifier” ([0024]). 
However, Leotaud fails to teach selecting the roundness or sphericity of the pumice.  Nevertheless, by definition, a roundness/sphericity of 1 is a perfect sphere, with non-spheres being less.
Pisklak provides evidence that pumice particles typically have a low roundness/sphericity, stating “The pumice powder may have a relatively large particle size (e.g., <37 µm) and during sphere formation, the large particle size and angular shape of the particles, impart a high surface roughness to the spheres” ([0021]).  
Although silent to the roundness and sphericity ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Leotaud to include selecting highly angular and rough pumice (e.g., “wherein the solid scouring material has a roundness of about 0.6 or less, and wherein the solid scouring material has a sphericity of about 0.6 or less”), in order to use pumice that would best “assist in well cleaning by abrasive action in the wellbore” with “a high surface roughness.”  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.

Claim 4 is rejected under 35 U.S.C. 103 as obvious over Leotaud as in claim 1, and further in view of Pernites (2019/0048247) (filing date of 8 August 2017) (also cited in parent Application).
Regarding claim 4, Leotaud discloses “wherein the solid scouring material comprises pumice” ([0024] “pumice”) and “A wide variety of additional additives may be included in the spacer fluids as deemed appropriate by one skilled in the art, with the benefit of this disclosure.  Examples of such additives include […] viscosifying agents (e.g., […] hydratable polymers, hydroxyl ethyl cellulose)” ([0026]).  
However, Leotaud fails to specify diutan or other similar biopolymers.
Nevertheless, diutan and the like are well-known in the art for viscosifying.  For example, Pernites teaches a spacer fluid comprising pumice (abstract) wherein “The novel treatment fluids comprise a suspension agent.  The suspension agent primarily serves to enhance the viscosity and yield point of the treatment fluid, such that it is capable of suspending the particles of pumice and other weighting agents and displacing fluids in the well, preferably with minimal mixing” ([0060]) wherein “Such polymers include natural gums, such as welan, gellan, xanthan, diutan, and galactomannan gums” ([0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leotaud to include diutan and the like, in order to provide alternate “viscosifying agents” (as desired by Leotaud) known to “enhance the viscosity and yield point of the treatment fluid, such that it is capable of suspending the particles of pumice and other weighting agents and displacing fluids in the well, preferably with minimal mixing” (as in Pernites) (thereby including “wherein the solid scouring material comprises pumice, and wherein the biopolymer gum comprises diutan gum”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Jones (11,168,242) is the U.S. Patent version of parent Application 16/620,420.  However, the patent claims are directed to the restricted group of method claims, and thus these do not raise Double Patenting considerations over the current group of composition claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674